EXHIBIT 10.11 ENVIRONMENTAL INDEMNITY AGREEMENT DATED NOVEMBER 2, 2000 BETWEEN
GETTY PROPERTIES CORP. AND GETTY PETROLEUM MARKETING INC.

 

ENVIRONMENTAL INDEMNITY AGREEMENT

This ENVIRONMENTAL INDEMNITY AGREEMENT (together with all Exhibits and Schedules
attached hereto, this “Indemnity Agreement”), effective as of the Restatement
Effective Date, is made and entered into as of November 2, 2000 between Getty
Properties Corp., a Delaware corporation, whose address is 125 Jericho Turnpike,
Jericho, New York 11753 (formerly known as Getty Realty Corp.,) (as further
defined hereinafter, “Landlord”), and Getty Petroleum Marketing Inc., a Maryland
corporation whose address is 125 Jericho Turnpike, Jericho, New York 11753 (as
further defined hereinafter, “Tenant”) (together referred to as the “Parties”).

RECITALS

 

 

A.

Contemporaneously with this Indemnity Agreement, the Parties are executing that
certain Consolidated, Amended and Restated Master Lease (the “Restated Master
Lease”) and related documents, pursuant to which Landlord leased to Tenant
certain lands and subleased or sub-subleased to Tenant certain other lands,
together with all right, title and interest of Landlord, if any, in and to
certain improvements and appurtenances (together, the “Premises”).

 

 

B.

Landlord and Tenant desire to allocate risks associated with certain
liabilities, potential liabilities and responsibilities regarding the
environmental condition of certain of the Properties.

          NOW, THEREFORE, in exchange for good and valuable consideration and of
the mutual covenants and agreements contained herein, and as a further
inducement to enter the Restated Master Lease, the receipt and sufficiency of
which are hereby acknowledged, the Parties agree as follows:

SECTION I. DEFINITIONS.

 

 

 

1.

Any term not otherwise defined herein shall have the meaning assigned to such
term in the Restated Master Lease. For purposes of this Indemnity Agreement, the
following term shall have the following meaning.

 

 

 

 

a.

“Highspire Petroleum Terminal Property” shall mean, for purposes of this
Indemnity Agreement, any and all land and Improvements at the Highspire
Petroleum Terminal, 911 South Eisenhower, Middletown, Pennsylvania, except for
the land and Improvements that constitute the terminal loading rack at which
Tenant has rights to obtain fuel through operation of a cardlock or similar
access system.

SECTION II. LANDLORD’S REPRESENTATIONS AND WARRANTIES.

 

 

1.

Landlord represents and warrants to Tenant that, to the knowledge of Landlord,
as of the date hereof, except for (i) those Service Station Properties listed on
Exhibits D and E to the 1997 Master Lease, Schedules 2 and 3 and Exhibit C to
the Restated Master Lease, and Schedule 12 and Schedule Z hereto, (ii) those
Service Station Properties and Petroleum Terminal Properties listed on Schedule
7A and Schedule 7B to that certain Informational Side Letter of even date
herewith between the parties hereto and on Schedule 3.1(r)(ii) to the Merger
Agreement, and


--------------------------------------------------------------------------------



 

 

 

 

(iii) those Service Station Properties and Petroleum Terminal Properties set
forth in the July 31, 2000 Project Summary Binders:

 

 

 

 

a.

There are no material permits, licenses or other authorizations for which
Landlord is responsible that are required with respect to the business,
operations, assets or current uses of the Service Station Properties or
Petroleum Terminal Properties under applicable Environmental Laws that have not
been obtained and complied with and are not otherwise in full force and effect.

 

 

 

 

b.

Except as authorized by the permits, licenses or Environmental Law: (i) no
Hazardous Substances are located on the Service Station Properties or Petroleum
Terminal Properties, nor have Hazardous Substances been generated, treated,
contained, handled, located, used, manufactured, processed, buried, incinerated,
deposited, stored, discharged, refined, dumped, disposed, or released on, under
or about any part of the Service Station Properties or Petroleum Terminal
Properties by Landlord or any previous owner, tenant, occupant, or user of the
Premises except as set forth on Schedule 3 to the Restated Master Lease; and
(ii) no Hazardous Substances have migrated from or to the Service Station
Properties or Petroleum Terminal Properties upon, under or about other
properties in violation of any Environmental Laws.

 

 

 

 

c.

Landlord has not received, and is not aware that there is proposed or
threatened, with respect to the Service Station Properties or Petroleum Terminal
Properties any written notice, demand, request for information, Claim (as
hereinafter defined), proceeding, citation, complaint, summons, investigation,
order, agreement or litigation alleging violation of Environmental Laws on the
Service Station Properties or Petroleum Terminal Properties, or alleging the
suspected presence or release of Hazardous Substances thereon, for which
Landlord (or Tenant after the Restatement Effective Date) may be liable.

 

 

 

 

d.

None of the Service Station Properties or Petroleum Terminal Properties are or
have been listed on the National Priorities List, or any other list, schedule,
law, inventory or record of hazardous or solid waste sites maintained by any
federal, state or local agency, and Landlord has not been designated as a
“potentially responsible party” with respect to any such sites.

 

 

 

 

e.

Landlord has reported to the applicable Government, to the extent required by
the Environmental Laws, any matter required to be reported by Landlord under
such Environmental Laws.

SECTION III. PETROLEUM TERMINAL PROPERTIES.

 

 

1.

In the event that one or more of the owned Petroleum Terminal Properties set
forth on Schedule Y hereto is not in compliance in any respect with any
Environmental Law(s) as in effect as of the Restatement Effective Date or if
there are conditions existing at any Petroleum Terminal Property as of the
Restatement Effective Date that Tenant addresses to ensure continuing
compliance, or to mitigate the cost of continuing compliance, with such
Environmental Laws or to

2

--------------------------------------------------------------------------------



 

 

 

 

 

mitigate the potential for future non-compliance with such Environmental Laws,
Tenant and Landlord shall share the actual, out-of-pocket costs and expenses
related to the Remediation and other compliance-related activities (any such
Remediation and other compliance-related activities being referred to herein as
the “Preexisting Condition Terminal Compliance”) (Liabilities associated with
any Remediation activities at the Newark Petroleum Terminal Property related to
or arising from the Industrial Sites Recovery Act (“ISRA”) shall not be
considered Preexisting Condition Terminal Compliance, but shall be addressed by
Subsection 4 below) as follows:

 

 

 

 

a.

First, Tenant shall pay all costs and expenses incurred in connection with such
Preexisting Condition Terminal Compliance until the amount so incurred with
respect thereto equals $1,500,000 in aggregate.

 

 

 

 

b.

Second, Landlord and Tenant shall share equally the next $8,500,000 of such
costs and expenses incurred in connection with such Preexisting Condition
Terminal Compliance until the amount so incurred with respect thereto equals
$10,000,000 in aggregate.

 

 

 

 

c.

Third, to the extent that such costs and expenses incurred in connection with
such Preexisting Condition Terminal Compliance exceeds $10,000,000, all such
costs and expenses shall be borne by Tenant.

 

 

 

 

d.

Notwithstanding the above, Landlord shall be solely responsible for the actual,
out-of-pocket costs and expenses related to the Preexisting Condition Terminal
Compliance for the Highspire Petroleum Terminal Property.

 

 

 

 

The net effect of the foregoing provisions is that, for Petroleum Terminal
Properties other than the Highspire Petroleum Terminal Property, Landlord shall
not pay more than $4,250,000 in connection with all Preexisting Condition
Terminal Compliance. Until the amount expended with respect to Preexisting
Condition Terminal Compliance exceeds $10,000,000, Tenant shall forward to
Landlord copies of all invoices and bills received by Tenant in connection with
such Preexisting Condition Terminal Compliance and evidence of Tenant’s payment
therefor. Within forty-five (45) days after receipt of such evidence, Landlord
shall, if so required pursuant to this Section III, reimburse Tenant for
Landlord’s share of the amount paid by Tenant with respect to such invoices and
bills.

 

 

2.

In connection with any proposed Preexisting Condition Terminal Compliance
contemplated at a time when the costs and expenses incurred by Tenant for all
prior Preexisting Condition Terminal Compliance expenditures exceed $1,500,000
in aggregate (and Landlord shall not have paid its maximum amount), Tenant shall
furnish to Landlord plans setting forth the scope of such project and an
estimate of the cost thereof, certified by a reputable environmental engineering
firm (a “Terminal Expenditure Plan”).

 

 

 

a.

Landlord shall have thirty (30) days from the receipt of any such Terminal
Expenditure Plan either to approve such Terminal Expenditure Plan or provide
Tenant with an alternate Terminal Expenditure Plan, certified by a reputable
environmental engineering firm, which alternate Terminal Expenditure Plan shall
have the same scope as Tenant’s Terminal Expenditure Plan but may have a lower
cost estimate than that set forth in Tenant’s Terminal Expenditure Plan.

3

--------------------------------------------------------------------------------



 

 

 

 

b.

If Landlord fails to approve Tenant’s Terminal Expenditure Plan or to provide
Tenant with such alternate Terminal Expenditure Plan within such thirty (30) day
period, Landlord’s approval of such Terminal Expenditure Plan shall be deemed
granted.

 

 

 

 

c.

In the event that Landlord provides Tenant with an alternate Terminal
Expenditure Plan, such Preexisting Condition Terminal Compliance shall be
conducted in accordance with such alternate Terminal Expenditure Plan, unless
Tenant reasonably disapproves of such Terminal Expenditure Plan within seven (7)
days of receipt of the same.

 

 

 

 

d.

If Tenant fails to respond to such alternate Terminal Expenditure Plan within
such seven (7) day period, then Tenant’s approval of such alternate Terminal
Expenditure Plan shall be deemed granted.

 

 

 

 

e.

If Tenant reasonably disapproves of such alternate Terminal Expenditure Plan and
if Landlord and Tenant cannot thereafter promptly agree on a Terminal
Expenditure Plan, such dispute shall be resolved by an arbitration conducted in
accordance with the applicable provisions set forth in Exhibit F of the Restated
Master Lease.

 

 

 

 

f.

Except as provided in Subsection g. below, all Preexisting Condition Terminal
Compliance shall be conducted in accordance with the Terminal Expenditure Plan.

 

 

 

 

g.

In the event of an imminent and substantial endangerment or when, in the
reasonable judgment of Tenant, immediate action is necessary to avoid
enforcement activities, or a fine and/or penalty in excess of $1500 per day or
$100,000 in the aggregate, by an applicable Government, Tenant may take such
action as necessary to respond to the imminent and substantial endangerment or
to avoid enforcement by the applicable Government, prior to agreement on a
Terminal Expenditure Plan and such action shall not affect in any way Landlord’s
obligations under this Section.

 

 

 

 

All costs and expenses incurred by Landlord related in any way to the
development of an alternate Terminal Expenditure Plan (as contemplated by
subsection a, above) or by Tenant and Landlord related in any way to arbitration
of a dispute concerning a Terminal Expenditure Plan (as contemplated by
subsection e., above) shall not be chargeable as costs and expenditures
hereunder.

 

 

3.

With respect to any Preexisting Condition Terminal Compliance for which Notice
has been given in good faith prior to the tenth (10th) anniversary of the
Restatement Effective Date, Landlord’s obligations hereunder shall survive and
continue in full force and effect until completion of the Terminal Expenditure
Plan or Landlord’s fulfillment of its obligations hereunder, whichever is
sooner. Landlord shall have no liability or obligation whatsoever hereunder with
respect to any Preexisting Condition Terminal Compliance for which Notice has
been received after the tenth (10th) anniversary of the Restatement Effective
Date.

 

 

4.

Landlord shall be solely responsible for any and all liability or obligation at
the Newark Petroleum Terminal Property related to or arising from ISRA, except
for that liability or obligation under ISRA created or caused by Tenant after
the Restatement Effective Date, including but not limited to all liability or
obligation related in any way to the Contamination for which Texaco is
responsible, or to Contamination discovered as a result of the sampling for

4

--------------------------------------------------------------------------------



 

 

 

 

which the New Jersey Department of Transportation has given notice and shall
hold Tenant harmless for any such liability or obligation. Landlord shall retain
and continue to exercise whatever rights it may have to compel a third party to
fully discharge any Remediation or other related obligations the third party may
have under ISRA, and shall remain solely responsible for any associated actual,
out-of-pocket costs and expenses. If Landlord fails to compel such third party
to fully discharge any Remediation or other similar obligations under ISRA,
Landlord shall be fully responsible for the discharge of such responsibilities.

 

 

SECTION IV. TENANT’S OBLIGATIONS.

 

1.

Notwithstanding anything to the contrary herein, in the Restated Master Lease,
or any other agreement, Tenant shall have no liability or obligation whatsoever,
and Landlord shall indemnify and hold Tenant harmless with respect to any and
all allegations, actions, orders, decrees, suits, demands, demand letters,
injunctions, judgments, orders, decrees, rulings, damages, dues, penalties,
fines, costs, amounts paid in settlement, liabilities, obligations, taxes,
liens, losses, expenses, and fees (hereinafter “Claims”) with respect to a
breach of Landlord’s representations in Section II, above, as well as:

 

 

 

a.

The Highspire Petroleum Terminal Property;

 

 

 

 

b.

Any Petroleum Terminal Property and Service Station Property closed, sold or
otherwise disposed of prior to February 1, 1997 (the “Spinoff Transaction”);

 

 

 

 

c.

Service Stations Properties closed, sold or otherwise disposed of after the
Spinoff Transaction and before the Restatement Effective Date, except for the
Service Station Properties identified on Schedule Z hereto;

 

 

 

 

d.

UST Upgrades at the Service Station Properties for which Landlord is responsible
pursuant to Section 7.6 of the Restated Master Lease; and

 

 

 

 

e.

Remediation activities at the Service Station Properties for which Landlord is
responsible pursuant to Section 9 of the Restated Master Lease.

 

 

 

2.

Notwithstanding anything to the contrary herein, in the Restated Master Lease,
or any other agreement, any condition not in full compliance with any
Environmental Law as of the Restatement Effective Date at any Service Station
Property or Petroleum Terminal Property shall not operate as a lease default and
Tenant shall have no liability or obligation whatsoever to engage in any
Remediation or other compliance-related activity with respect to any such
non-compliance condition as of the Restatement Effective Date at any such
Service Station Property or Petroleum Terminal Property, except when required by
a bona fide Claim asserted by an applicable Government or a party other than
Landlord or any Landlord affiliate (excluding any Claim relating to any breach
of Landlord’s representations in Section II, above), provided, however, that at
any time, in Tenant’s sole discretion, Tenant may engage in any Remediation or
other compliance-related activity with respect to any Service Station Property
or Petroleum Terminal Property. Landlord shall not take any action (i)
reasonably likely to cause an applicable Government or a party other than
Landlord to assert a Claim that seeks such Remediation or other
compliance-related activity or (ii) to compromise, admit any fact, concede
liability or otherwise materially prejudice Tenant’s ability to defend any
actual or potential Claim. Tenant shall not be deemed to be required by a bona
fide Claim to take action if Tenant

5

--------------------------------------------------------------------------------



 

 

 

has a reasonable, good faith basis for asserting a challenge or defense and
Tenant is, in fact, diligently challenging or defending against such Claim. So
long as Tenant has a reasonable, good faith basis for asserting a challenge or
defense and Tenant is, in fact, diligently challenging or defending against such
Claim, any condition that is the subject of Tenant’s challenge or defense shall
not operate as a lease default.

 

 

3.

Except as set forth in this Indemnity Agreement and in the Restated Master
Lease, Landlord shall have no liability to Tenant for any environmental matter
related to the Service Station Properties or Petroleum Terminal Properties.

 

 

SECTION V. LANDLORD’S ADDITIONAL OBLIGATIONS.

 

1.

LANDLORD’S COOPERATION. Landlord hereby grants Tenant the right to exercise
Landlord’s rights to compel each third party listed on Schedule 12 hereto to
discharge fully any Remediation or other similar obligations that such third
party may owe to Landlord pursuant to any purchase and sale or similar agreement
for any of those Properties (a “Sale Agreement”). Tenant shall comply with all
applicable obligations of Landlord under any Sale Agreement, including, without
limitation, Landlord’s obligation to provide for and permit access to the
Property that is the subject matter of such Sale Agreement by such third party
and/or its employees, agents and contractors in the manner set forth in such
Sale Agreement. Such third parties shall be solely responsible for fulfilling
all Remediation and similar obligations, and Landlord shall under no
circumstance have any obligation or liability with respect thereto, except as
may be specifically required by Article 9 of the Restated Master Lease. If such
rights of Landlord under any such Sale Agreement are not assignable, then
Landlord shall cooperate with Tenant (which cooperation may include, without
limitation, litigation) as Tenant shall reasonably request, and at Tenant’s
expense (including, without limitation, Indemnifying Landlord), so as to enforce
the performance of such third party obligations under such Sale Agreement.

 

 

2.

RESTATEMENT EFFECTIVE DATE. Upon the occurrence of the Restatement Effective
Date, Landlord shall deliver to Tenant a certificate containing representations
as of the Restatement Effective Date substantially identical to those contained
in Section II, except that the Exhibits and Schedules referred to in that
Section shall, for the purposes of such certificate, contain such modifications
or amendments as may be necessary to cause the representations contained in such
certificate to be true and correct as of the Restatement Effective Date. In no
event, shall the modifications or amendments to the Exhibits and Schedules serve
to cure any breach of the representations made on the date hereof.

 

 

SECTION VI. MISCELLANEOUS PROVISIONS.

 

1.

AMENDMENT AND MODIFICATION. Any amendment or modification to this Indemnity
Agreement must be in writing signed by both of the Parties hereto.

 

 

2.

ASSIGNMENT. This Indemnity Agreement and all of the provisions hereof shall bind
and benefit the Parties hereto and their respective successors and permitted
assigns. Nothing in this Indemnity Agreement, expressed or implied, is intended
or shall be construed to confer upon any person other than the Parties hereto,
and their respective successors and assigns, any right,

6

--------------------------------------------------------------------------------



 

 

 

remedy, or Claim under or by reason of this Indemnity Agreement or any provision
herein contained. Both Parties have the right to assign (and each successive
assignee may further assign) their rights under this Indemnity Agreement to any
person or entity, which such person or entity by acceptance of such assignment
shall be deemed to assume all liabilities, indebtedness and obligations included
in the rights assigned.

 

 

3.

GOVERNING LAW. This Indemnity Agreement and its interpretation and performance
shall be governed by and construed and regulated in accordance with the laws of
the State of New York, without regard to principles of conflicts of law.

 

 

4.

COUNTERPARTS. This Indemnity Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument and shall become a binding
agreement when one or more of the counterparts have been signed by each of the
Parties and delivered to the other party.

 

 

5.

AGENT FOR SERVICE OF PROCESS. Tenant hereby irrevocably names and designates
Lukoil Americas Corporation, a Delaware corporation whose address is 540 Madison
Avenue, New York, NY, as Tenant’s agent (Tenant’s “Agent”) for service of
process, including all notices required to institute any proceeding in any court
or in any other way required to confer personal jurisdiction over Tenant in any
court, and for the receipt of any Notices or other communications required under
this Indemnity Agreement, including any and all Notices under this Indemnity
Agreement issued for the purpose of demanding compliance with this Indemnity
Agreement. Service or demand upon Agent shall be good and sufficient service and
demand upon Tenant for all purposes, including, without limitation, the purpose
of obtaining personal jurisdiction over Tenant for any legal action or
proceeding or for the purpose of commencing any proceeding. Tenant agrees to
take any and all action necessary to continue Agent’s designation in full force
and effect. If Agent becomes unable to act as Agent for any reason then Tenant
shall forthwith irrevocably designate a replacement Agent satisfying the
requirements of this Section that would apply to any replacement Agent, as set
forth in the next sentence. By Notice to Landlord (but no more frequently than
once every six months), Tenant may substitute in place of Agent any other Person
having full-time business offices and a street address in Manhattan. Tenant
agrees that delivery of any Notice to Agent, or any service of process upon
Agent, in accordance with the notice requirements of this Indemnity Agreement,
shall constitute valid and effective personal service upon Tenant. Any such
Notice or service of process shall be effective in accordance with the
provisions of this Indemnity Agreement relating to Notices. Any failure of Agent
to give any notice of such service of process or Notice to Tenant shall not
impair or affect the validity of such Notice, service of process, or any
judgment rendered in any proceeding based thereon.

 

 

6.

ENTIRE AGREEMENT. This Indemnity Agreement embodies the entire agreement and
understanding of the Parties hereto in respect of the subject matter contained
herein. There are no separate understandings or agreements, oral or written,
between the Parties with respect to the subject matter contained herein. This
Indemnity Agreement supersedes all prior agreements and understandings between
the Parties with respect to such subject matter. The Restated Master Lease
contains certain parallel provisions, but in the event of any conflict between
this Indemnity Agreement and the Restated Master Lease, this Indemnity Agreement
governs and controls.

7

--------------------------------------------------------------------------------



 

 

7.

HEADINGS. The article and section headings contained in this Indemnity Agreement
are for convenience and reference purposes only and shall not affect in any way
the meaning or interpretation of this Indemnity Agreement.

 

 

8.

SEVERABILITY. If any one or more terms or provisions contained in this Indemnity
Agreement or the application of such terms or provisions shall, for any reason
and to any extent, be held to be invalid, illegal or unenforceable in any
respect, then the remainder of this Indemnity Agreement, or the application of
terms or provisions to persons or circumstances other than those as to which it
is invalid, illegal or unenforceable, shall not be affected by such invalidity.
All remaining provisions of this Indemnity Agreement shall be valid and enforced
to the fullest extent permitted by law.

 

 

9.

FURTHER ASSURANCES. Each party to this Indemnity Agreement agrees to execute
such documents or instruments, and to take such action, as the other party may
reasonably request after the date hereof in order to effectuate and perfect the
indemnification contemplated hereby.

 

 

10.

THIRD PARTY BENEFICIARY. The Landlord and Tenant are the intended beneficiaries
of this Indemnity Agreement.

 

 

11.

SUBMISSION TO JURISDICTION. Each of the Parties to this Indemnity Agreement
hereby submits to the exclusive jurisdiction of the United Stated District Court
for the Southern District of New York for purposes of all legal proceedings
arising out of or relating to this Indemnity Agreement and the estates and
relationships created hereby. If the Parties hereto are unable to submit to the
jurisdiction of the United States District Court for the Southern District of
New York notwithstanding reasonably diligent efforts to do so, then the Parties
shall submit to the exclusive jurisdiction of any New York State court sitting
in New York County, New York. Each of the Parties to this Indemnity Agreement
hereby irrevocably waives, to the fullest extent it may effectively do so, any
objection which it may now or hereafter have to the laying of venue of any such
proceedings brought in any such court and any Claim that any such proceeding
brought in any such court has been brought in an inconvenient forum.

 

 

12.

INTERPRETATION. No inference in favor of or against any party shall be drawn
from the fact that such party has drafted any portion of this Indemnity
Agreement. The Parties have both participated substantially in the negotiation,
drafting and revision of this Indemnity Agreement with representation by counsel
and such other advisers as they have deemed appropriate. The words “include” and
“including” shall be construed to be followed by the words: “without
limitation.”

 

 

13.

REMEDIES. Any breach by Tenant of any obligation or undertaking herein shall
not, under any circumstances, absolve Landlord of its obligations and
undertakings herein. The sole remedies available to Landlord upon breach by
Tenant shall be the ability to seek injunctive relief to ensure compliance and
to seek actual damages accrued as a result of the breach.

8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have caused this Indemnity Agreement to be
signed by their respective officers thereunto duly authorized as of the date
above.

 

 

 

 

 

Getty Properties Corp.

 

 

 

 

 

By:

/s/ John Fitteron

 

 

--------------------------------------------------------------------------------

 

 

Name:

John Fitteron

 

 

 

--------------------------------------------------------------------------------

 

 

Title:

Senior Vice President

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

Getty Petroleum Marketing Inc.

 

 

 

 

 

By:

/s/ Leo Liebowitz

 

 

--------------------------------------------------------------------------------

 

 

Name:

Leo Liebowitz

 

 

 

--------------------------------------------------------------------------------

 

 

Title:

Chairman and Chief

 

 

 

Executive Officer

 

 

 

--------------------------------------------------------------------------------

9

--------------------------------------------------------------------------------



SCHEDULE Y

(Petroleum Terminal Properties)

 

 

 

Newark Petroleum Terminal

86 Doremus Avenue

Newark, NJ

 

 

 

Mt. Vernon Petroleum Terminal

4301 Boston Post Road

Bronx, NY

 

 

 

Long Island City Petroleum Terminal

3023 Greenpoint Ave.

Long Island, NY

 

 

 

New Haven Petroleum Terminal

85 Forbes Avenue

New Haven, CT

 

 

 

E. Providence Petroleum Terminal

Massasoit Ave. and Dexter Road

E. Providence, RI

 

 

 

Rensselaer Petroleum Terminal

49 Riverside Avenue

Rensselaer, NY

10

--------------------------------------------------------------------------------